DETAILED ACTION
Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive. 
The applicant argues on page 8 that “Thus, it is now clear that the "winding unit" is the persistent current switch, and is not "a winding unit that includes the persistent switch together with other structure" as stated in the Interview Summary Sheet.” This argument is not persuasive because a winding unit cannot be limited to a persistent current switch structure since they are different terms. There is no indication that the winding unit that is claimed is limited to the switch structure. In fact, what is claimed is a persistent current switch winding unit, which is more than simply a persistent current switch. Thus the claim language interpretation will not be limited to the interpretation of the argument.
The applicant further argues that “The rejection cites "a first cooling path comprising a solid thermal component (205) in direct contact ... and a second cooling path comprising a cooling tube (210)...." Respectfully, it is readily appreciated from Fig. 2 that8 neither of these components 205, 210 functions in direct contact with the persistent current switch 207.”  This argument is not persuasive because the claim limitation including a winding unit is broader than just a persistent current switch. The claimed limitation is taught by the prior art as cited in the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claim 18, the examiner could not find the newly added limitations in the originally filed disclosure. Specifically, the term “a wound-structure persistent current switch” and associated limitations could not be found. Thus, these newly added limitations are considered to be new matter and will not be given patentable weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-15, and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jonas et al. (US 2016/0189842).
In re claim 1, Jonas, in figures 1-12, discloses a persistent current switch system comprising: a vacuum chamber (216); a persistent current switch winding unit (including structure 220 and 213) disposed in the vacuum chamber and configured to switch the persistent current switch system from a resistive state in a first mode to superconducting state in a second mode when a temperature associated with the persistent current switch winding unit is below a threshold temperature (inherent functionality of the shown system); a first cooling path comprising a solid thermal component (205) in direct contact with the winding unit and a second cooling path comprising a cooling tube (210) disposed in direct contact with the persistent current switch winding unit and configured to circulate a coolant therein, the first cooling path and the second cooling path defining dual cooling paths to cool the temperature of the winding unit below the threshold temperature to transition the persistent current switch system from the first mode to the second mode (inherent function of the shown structure) and wherein the first cooling path and the second cooling path are configured to operate simultaneously to jointly cool the temperature of the persistent current switch winding unit (the two paths operate concurrently as discussed in the specification (see paragraph 54 and other paragraphs), they inherently jointly cool the temperature).
In re claim 2, Jonas, in figures 1-12, discloses a flow control component (209) disposed to control a flow of the coolant in the cooling tube.
In re claim 3, Jonas, in figures 1-12, discloses that the flow control component is a cryogenic valve (209).
In re claim 4, Jonas, in figures 1-12, discloses that the cryogenic valve is a latching valve (valve is magnetically operated and thus latches in either open or closed positions).
In re claim 6, Jonas, in figures 1-12, discloses a buffer mass (205).
In re claim 7, Jonas, in figures 1-12, discloses that the cooling tube circulates the coolant in the cooling tube to absorb heat generated by the persistent current switch winding unit (inherent function of the cooling tube).
In re claim 8, Jonas, in figures 1-12, discloses that the solid thermal component comprises one of a thermally conductive metal rod, a thermally conductive metal sheet and thermally conductive metal bar (the bar 205 is shown in figure 2), in direct contact with each of the persistent current switch winding unit and the cooling tube (the bar is installed and thus contacts in the winding unit shown in figure 2 and contacts the tube as shown in figure 3).
In re claim 12, Jonas, in figures 1-12, discloses liquid helium being used for cooling (see claim 2).
The method claimed in clams 13-15 is necessitated by the device discussed in claims 1-8 above.
In re claim 18, Jonas, in figures 1-12, discloses a switching system, comprising: a persistent current switch system disposed in a low magnetic field region and configured to alternatingly switch between a first mode and a second mode, wherein the persistent current switch system comprises: a vacuum chamber (216); a persistent current switch winding unit (including structure 220 and 213) disposed in the vacuum chamber and configured to switch the persistent current switch system from a first mode to a second 
In re claim 19, Jonas, in figures 1-12, discloses a flow control component (209) disposed to control a flow of the coolant in the cooling tube.
In re claim 20, Jonas, in figures 1-12, discloses the solid thermal component and the winding unit are each in thermal communication with the coolant to absorb heat generated by the persistent current switch winding unit (as seen in figures 2-3; also inherently necessary for proper operation of the device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837